NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAMONT PUCKETT,                                 No. 18-15550

                Plaintiff-Appellant,            D.C. No. 4:16-cv-05878-YGR

 v.
                                                MEMORANDUM*
JAMIE CORTES; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      California state prisoner Lamont Puckett appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2015). We affirm.

      The district court properly granted summary judgment because Puckett did

not exhaust his administrative remedies, and he failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (setting forth

circumstances when administrative remedies are unavailable); Woodford v. Ngo,

548 U.S. 81, 90 (2006) (a prisoner must exhaust administrative remedies, “which

means using all steps that the agency holds out, and doing so properly (so that the

agency addresses the issues on the merits)” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                         2                                    18-15550